Citation Nr: 1730352	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  15-32 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1956 to December 1958.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal was remanded by the Board in June 2016 in order to obtain an addendum medical opinion, which was provided in September 2016.  The Board also remanded the appeal to obtain outstanding treatment records.  In December 2016, VA contacted the Veteran to attempt to obtain additional outstanding private treatment records, but the Veteran stated that he did not wish to have further development in the case.  See December 2016 reports of contact; Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Accordingly, there has been substantial compliance with the June 2016 remand directives and the Board can proceed with the adjudication of the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).         

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest during service or within one year of his separation from active duty. 




CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his bilateral hearing loss disability is related to service, specifically his exposure to artillery training.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

Here, the Veteran has a current bilateral sensorineural hearing loss disability and the first element of service connection is met.  See August 2015 VA examination report. 

Although the Veteran's DD Form 214 lists his military occupational specialty as personnel clerk, he received the Carbine Marksman Badge and he submitted evidence that he participated in Fire Direction Center training.  The Agency of Original Jurisdiction (AOJ) conceded that the Veteran was exposed to acoustic trauma in service.

Thus, the remaining inquiry is whether the Veteran's currently diagnosed bilateral hearing loss is related to service.  

Here, it is important to note that the Veteran's service treatment records were likely destroyed in a fire-related incident.  See November 2013 VA Memorandum.  The only service treatment record associated with the claims file is from a January 1957 record regarding treatment for a "common cold."  

When there is evidence that a Veteran's service records have been lost or destroyed, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).
    
The Veteran was afforded a VA examination in August 2015 and an addendum opinion was obtained in September 2016.  The VA examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was related to service.  During the examination, the Veteran reported exposure to artillery fire during service without the use of hearing protection.  He further reported a delayed onset of hearing loss and he did not attribute his hearing loss to his time in service.  He stated that although he was unsure of the onset of his hearing loss, he first perceived hearing problems approximately 30 to 40 years ago.  He denied post-service noise exposure.  In the September 2016 addendum opinion, the examiner again opined that the bilateral hearing loss was less likely than not related to service.  The Veteran reported that he was exposed to approximately 10 months of loud noises during service and the examiner explained that permanent shifts in hearing are often not seen after this short amount of time.  Moreover, the examiner stated that the Veteran's particular configuration of hearing loss is often seen with presbycusis, which the Board notes is "sensorineural hearing loss occurring with age."  See Dorland's Illustrated Medical Dictionary 1511 (32nd ed. 2012).  The examiner also cited to an Institute of Medicine study to support her medical conclusions.  When read together, the August 2015 VA examination report and the September 2016 addendum opinion are adequate and highly probative as the examiner considered the Veteran's medical history and provided a thorough rationale to support her conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

There is no medical opinion of record which relates the Veteran's bilateral hearing loss to service.  The Veteran's VA and private treatment records confirm his bilateral hearing loss diagnosis but do not include medical opinions regarding the etiology of the bilateral hearing loss.  

Although the Veteran contends in a September 2013 statement that his bilateral hearing loss is related to service because of his military noise exposure and his lack of family history for hearing problems, the Veteran is not competent to render opinions regarding the etiology of his hearing loss since he does not have the requisite medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran is competent to discuss the symptoms that are in his lay observation, such as the beginning of his hearing loss problems.  However, the Veteran has not consistently reported the date of onset throughout the appeal.  On his March 2013 service connection claim, the Veteran reported date of onset in 2002.  During the August 2015 VA examination, he reported the date of onset of hearing loss to be 30 to 40 years ago, which would be approximately 20 to 30 years after separation from service.  In a June 2016 statement, the Veteran stated that his hearing loss stems from artillery exposure and that he "could not understand some of the commands coming over from the officers" during service.  In an August 2016 statement, the Veteran asserted that he believed the start of his hearing problems began during artillery training in service.  The Board cannot find the Veteran's June 2016 and August 2016 statements regarding onset of hearing loss in service to be credible given the Veteran's prior inconsistent statements that his onset of hearing loss began several decades after separation from service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran).
          
Even after considering the Board's heightened duty given that the service records were likely destroyed in a fire, the Board finds that the preponderance of the competent and credible evidence weighs against the claim.  The competent and credible evidence of record does not document a hearing loss disability or symptoms of hearing loss until several decades after separation from active duty.  Here, the only competent evidence regarding the etiology of the Veteran's bilateral hearing loss are the August 2015 VA examination report and the September 2016 addendum opinion, which opine that the configuration of the Veteran's hearing loss is age-related and not related to acoustic trauma in service.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.      


ORDER

Service connection for bilateral hearing loss is denied.  





____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


